                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                       §
                                               §      NO. 9:19-CR-31
v.                                             §
                                               §      JUDGE RON CLARK
JODY LEE BAKER                                 §      KEB

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The court has received Judge Hawthorn’s report on December 11, 2019, which

recommends denying Defendant Jody Lee Baker’s Motion to Suppress. [Dkt. #59]. Neither party

have filed any objections to Judge Hawthorn’s report and recommendation, and the time for so

doing has passed.

       In accordance with 28 U.S.C. § 636(b) the court conducted a de novo review of the

Magistrate Judge’s findings, the record, and the applicable law in this proceeding. After review,

the court finds that Judge Hawthorn’s findings and recommendations should be accepted.

       Accordingly, the court ORDERS that the Magistrate Judge’s report and recommendation

[Dkt. #45] is ADOPTED and that Defendant Jody Lee Baker’s Motion to Suppress [Dkt. #27] is

DENIED.



       So Ordered and Signed
       Dec 11, 2019
